Citation Nr: 1618735	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) regional Office (RO) in Buffalo, New York.

As a matter of background, this appeal came before the Board in November 2011, at which time it reopened and remanded a claim for an acquired psychiatric disorder, variously diagnosed for a VA examination.  In August 2014, the appeal was returned to the Board, at which time it remanded the claim again for a new medical opinion on the Veteran's various diagnoses.  The case has subsequently been returned for further appellate review.


FINDINGS OF FACT

1. The Veteran has a present diagnosis of schizoid personality disorder.

2. The Veteran is currently diagnosed anxiety disorder had onset during active service.  


CONCLUSIONS OF LAW

1. A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2015).  

2. The criteria to establish service connection for anxiety disorder, not otherwise specified, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009.  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports,  medical opinions, service treatment records, military personnel records, and statements from the Veteran.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    


II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has present diagnoses of schizoid personality disorder and anxiety disorder, not otherwise specified.  

Service treatment records and a VA examination report from March 1988 document that the Veteran had a personality disorder.  Service treatment records also show an assessment of adjustment disorder and possible depressed mood.  Post service treatment records, for example from March 1993, show that the Veteran had a personality disorder.  VA diagnosed the Veteran with an anxiety disorder in May 2009.  

In August 2014, the Board remanded this case for a medical opinion as to the nature of the Veteran's various psychiatric diagnoses.  Particularly, the Board requested that the examiner state whether the Veteran's personality disorder is congenital, developmental, or familial in origin; if it qualifies as a "defect or abnormality;" and whether the Veteran has a separate acquired psychiatric disorder.  In October 2014, VA obtained the requested opinion.  The examiner did confirm a separate diagnosis of anxiety disorder, not otherwise specified, which is addressed separately below.  However, with regard to the personality disorder, the examiner declined to answer whether it qualifies as a defect or abnormality as the question "lacks relevance."  While this answer did not fully address the question asked by the Board in its prior remand, the Board finds that a remand for clarifying the medical opinion is unnecessary.  Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As outlined above, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  However, by regulation VA provides that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  "The Secretary has seen fit to explicitly exclude congenital or developmental defects, such as personality disorders, as diseases, and hence any disability resulting therefrom cannot be service connected."  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

As such, the Veteran cannot be compensated for any diagnosed personality disorder under pertinent VA laws and regulations. Accordingly, service connection for schizoid personality disorder must be denied.  

Service connection for an anxiety disorder, not otherwise specified, must be granted.

If a condition is not noted at the time of entrance to service, a Veteran is entitled to a presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Such presumption can only be rebutted by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  A review of the Veteran's service treatment records, particularly her enlistment examination, does not indicate any anxiety disorder upon enlistment.  

The October 2014 examiner confirmed a present diagnosis of anxiety disorder.  Specifically addressing that condition, the examiner stated that "[w]hile it is possible that her Anxiety Disorder [not otherwise specified] may have been exacerbated by experiences in the military, such influences appear unlikely to have been causative."  This opinion precludes rebutting the presumption of soundness.

In light of the evidence of record, the Board finds that service connection must be granted for an anxiety disorder, not otherwise specified.  To the extent that the October 2014 VA examiner stated that her service likely did not cause her anxiety disorder, the opinion indicates that her current anxiety disorder was present during active service.  As no anxiety disorder was noted at entry into active service, the claim is one of service connection.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As all three elements of service connection are met, service connection is granted for an anxiety disorder, not otherwise specified.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for a personality disorder is denied.  

Entitlement to service connection for an anxiety disorder, not otherwise specified, is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


